      Case 8:19-cr-00107-JVS Document 34 Filed 02/06/20 Page 1 of 2 Page ID #:320



 1
                                                                                         F'~.';: «ACT COURT
                                                                       'y   C' ._ ._..._----
 2
 3                                                                           ' F EB - 6 20?0
                                                                                           IG   ~ ~~,LIFORNIA
 4                                                                                         1~~        U'cF'UT'f

 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                         ~ Case No. 8:19-cr-00107-JVS
12                         Plaintiff,                  ' ORDER OF DETENTION AFTER
                                                       ~ HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                       U.S.C. § 3143(a)]
                            v.
14
     ALBERT L. TARRY,
15
16                         Defendant.

17
18          The defendant having been arrested in this District pursuant to a warrant issued by
19   the United States District Court for the Central District of California for alleged violations
20   ofthe terms and condirions of supervision; and
21          The Court having conducted a detenrion hearing pursuant to Federal Rule of
22   Criminal Procedure 32.1(a)(6) and 18 U.S.C.§ 3143(a),
23          The Court finds that:
24      A.(X) The defendant has not met defendant's burden of establishing by clear and
25          convincing evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b)
26          or (c). This finding is based on: nature ofcurrent allegations, criminal history, prior
27          violations
            and
     Case 8:19-cr-00107-JVS Document 34 Filed 02/06/20 Page 2 of 2 Page ID #:321




 1   B. (X)The defendant has not met defendant's burden of establishing by clear and
 2      convincing evidence that he is not likely to pose a danger to the safety of any other
 3      person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 4      based on: nature ofcurrent allegations. criminal historX, prior violations
 5
 6         IT THEREFORE IS ORDERED that the defendant be detained pending further
 7   revocarion proceedings.
 8
 9   Dated: '
            2 G ~~
10
11
                                                           JO~~IN D. EARLY
12                                                         Jdnited States Magistrate J
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
